IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

              Appellant,

 v.                                                  Case No. 5D16-1717

SCOTT BRANDON HAYWARD,

              Appellee.

________________________________/

Opinion filed March 31, 2017

Appeal from the Circuit Court
for Orange County,
Alicia Latimore, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender, and
Robert E. Wildridge, Assistant Public
Defender, Daytona Beach, for Appellee.


EVANDER, J.

        The State appeals an order suppressing evidence secured pursuant to a search

warrant. Because there was probable cause to support the search warrant, we reverse.

        The search warrant affidavit was executed by Detective Kuzma on October 7,

2015.    Kuzma averred that there was probable cause to believe that cocaine and
methamphetamine were being kept at the residence of Appellant, Brandon Hayward, and

his girlfriend. After detailing his experience and training, Detective Kuzma attested that

earlier that day, he and other officers had used a confidential source to conduct a

controlled purchase of four ounces of cocaine from Hayward for $4800. The confidential

source requested that Hayward deliver the cocaine to him at a certain IHOP parking lot.

Hayward told the confidential source that the delivery would be made in fifteen to twenty

minutes.

       At the time Hayward received the call from the confidential source, he was under

surveillance by Detective Kuzma and another officer.          Detective Kuzma observed

Hayward drive from a shopping plaza to his residence. Hayward then exited his car and

entered his residence. Approximately fifteen minutes later, Hayward and his girlfriend left

their residence and drove to the designated IHOP parking lot. After parking the car,

Hayward exited the vehicle while his girlfriend remained in the passenger seat. When

uniformed police officers approached Hayward, he unsuccessfully attempted to flee.

During the short-lived chase, Hayward threw a clear plastic bag containing suspected

cocaine. Kuzma tested the suspected cocaine recovered from the discarded plastic bag

using a field presumptive test kit. The field presumptive test indicated a positive reaction

to the presence of cocaine. The bag of cocaine weighed 113 grams, or roughly four

ounces.

       A search of Hayward’s vehicle was conducted and resulted in the discovery of

another bag of powder cocaine, a bag of methamphetamine, an electronic scale, and a

bag of small blue plastic baggies, all located in the center console of the vehicle. The




                                             2
abduction and sexual battery using a police badge, handcuffs, and a gun. Id. at 804.

Even though there was no direct evidence to link his residence to the crime, we concluded

that, because it may be inferred that these items would be stored in the defendant’s

residence, there existed probable cause for the search. Id. at 805-06. Similarly, in this

case, the magistrate could reasonably infer from the circumstances that Hayward was

likely secreting the instrumentalities and proceeds of his illicit drug dealing at his home.

       Even if we were to hold that Detective Kuzma’s affidavit failed to establish probable

cause to search Hayward’s apartment, we would conclude that application of the good

faith exception would require reversal of the trial court’s order. The good faith exception

to the exclusionary rule precludes the suppression of evidence secured pursuant to an

invalid warrant where the officer who conducts the search does so in objectively

reasonable reliance on the validity of the warrant. State v. McGill, 125 So. 3d 343, 351

(Fla. 5th DCA 2013) (citing United States v. Leon, 468 U.S. 897 (1984)).

       In the instant case, Hayward argues that the good faith exception should not apply

because Detective Kuzma’s affidavit was “so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable.” We reject this argument.

Detective Kuzma’s affidavit set forth numerous facts that would, at a minimum, establish

sufficient indicia of probable cause to justify an officer’s reasonable belief in the existence

of probable cause.

       REVERSED and REMANDED.




TORPY and LAMBERT, JJ., concur.




                                              5
indicia of probable cause to search Hayward’s residence.” The State timely appealed the

order.

         We conclude that Detective Kuzma’s affidavit was sufficient to establish probable

cause for the search warrant. Here, Hayward told the confidential source that he would

deliver drugs to him in fifteen to twenty minutes.      He then drove to his apartment,

remained there for fifteen minutes, and then drove directly to the meeting place. He was

apprehended with a large quantity of cocaine. Other drugs and paraphernalia were

located in his vehicle. The police searched Hayward’s apartment later that day. Under

these facts, the circumstantial proof of a nexus was sufficient. The police had Hayward

under surveillance from the time he spoke to the confidential source until the point of

delivery. Hayward told the confidential source that he would meet him in fifteen to twenty

minutes. During that brief interval, he drove to his apartment, where he remained for a

short period before meeting the confidential source. Although there may be other reasons

why Hayward stopped at his apartment before meeting the confidential source, a logical

inference is that he went there to get the drugs.

         Apart from the surveillance, other inferences from the nature of the crime also

support the finding of probable cause to search the apartment. Hayward agreed to deliver

four ounces of cocaine, a substantial quantity of drugs. It is reasonable to infer from a

transaction such as this that Hayward maintained a supply of drugs for delivery,

instruments with which to package the drugs, and a large quantity of cash proceeds from

drug sales at his residence. In State v. Weil, 877 So. 2d 803 (Fla. 5th DCA 2004), we

addressed the nexus between a crime and a suspect’s residence to support a probable

cause determination to search the residence.        There, the defendant committed an




                                             4
abduction and sexual battery using a police badge, handcuffs, and a gun. Id. at 804.

Even though there was no direct evidence to link his residence to the crime, we concluded

that, because it may be inferred that these items would be stored in the defendant’s

residence, there existed probable cause for the search. Id. at 805-06. Similarly, in this

case, the magistrate could reasonably infer from the circumstances that Hayward was

likely secreting the instrumentalities and proceeds of his illicit drug dealing at his home.

       Even if we were to hold that Detective Kuzma’s affidavit failed to establish probable

cause to search Hayward’s apartment, we would conclude that application of the good

faith exception would require reversal of the trial court’s order. The good faith exception

to the exclusionary rule precludes the suppression of evidence secured pursuant to an

invalid warrant where the officer who conducts the search does so in objectively

reasonable reliance on the validity of the warrant. State v. McGill, 125 So. 3d 343, 351

(Fla. 5th DCA 2013) (citing United States v. Leon, 468 U.S. 897 (1984)).

       In the instant case, Hayward argues that the good faith exception should not apply

because Detective Kuzma’s affidavit was “so lacking in indicia of probable cause as to

render official belief in its existence entirely unreasonable.” We reject this argument.

Detective Kuzma’s affidavit set forth numerous facts that would, at a minimum, establish

sufficient indicia of probable cause to justify an officer’s reasonable belief in the existence

of probable cause.

       REVERSED and REMANDED.




TORPY and LAMBERT, JJ., concur.




                                              5